Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “patterning at least a portion of the dielectric layer on the surface of substrate next to the waveguide core to form a dielectric pedestal next to a recess; and placing the photonic chip on the dielectric pedestal to align the photonic chip with the waveguide core” as recited in claim 1, “forming a recess in the PIC, the waveguide terminating at a facet forming one side of the recess; forming a dielectric pedestal in the recess; and disposing the photonic chip on the dielectric pedestal such that a waveguide in the photonic chip is vertically and laterally aligned to the waveguide terminating at the facet” as recited in claim 13, and “etching a trench through the first silicon oxide layer and/or the second silicon oxide layer, the trench defining a coupling facet of the PIC waveguide and a mechanical stop; depositing a third silicon oxide layer within at least a portion of the trench; depositing pad metal on a portion of third silicon oxide layer; forming a solder bump on the pad metal; and bonding the III-V photonic chip to the pad metal with the solder bump, the mechanical stop aligning a photonic chip waveguide in the III-V photonic chip to the coupling facet of the PIC waveguide” as recited in claim 16.
	Claims 2-12, 14, 15, 17-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML